        Case 9:20-cv-00178-DLC Document 9 Filed 12/29/20 Page 1 of 3



Elizabeth K. Ehret
Attorney at Law
3800 O’Leary St., #104
Missoula, MT 59808
T: (732) 312-7400
elizabeth.k.ehret@gmail.com

Matthew Strugar
(pro hac vice)
Law Office of Matthew Strugar
3435 Wilshire Blvd., Suite 2910
Los Angeles, CA 90010
T: (323) 696-2299
matthew@matthewstrugar.com

Attorneys for Plaintiff

                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA

 RANDALL MENGES,
                            Plaintiff,

       v.                                Case No. 9:20-cv-178-DLC-KLD

 TIM FOX, Attorney General of the
 State of Montana; GARY SEDER,           PLAINTIFF’S MOTION FOR
 Bureau Chief of the Montana             A PRELIMINARY
 Crime Information Bureau; and           INJUNCTION
 SARA MALIKIE, Head of the Sexual
 and Violent Offenders Program
 for the Missoula County Sheriff’s
 Office, each in their official
 capacities,
                         Defendants.
          Case 9:20-cv-00178-DLC Document 9 Filed 12/29/20 Page 2 of 3




     Plaintiff Randall Menges moves this Court, under Federal Rule of
Civil Procedure 65, for a preliminary injunction prohibiting the

defendants, as well as their officers, agents, employees, attorneys, and
any person who is in active concert or participation with them, from
requiring him to register as a sex offender with the Montana Sexual or

Violent Offender Registry. Menges also moves this Court for an order
waiving the requirement for bond or security from him.
     This motion is based on the brief in its support and the

declarations of Randall Menges and Matthew Strugar filed with it, as
well as Plaintiff’s Request for Judicial Notice and the Complaint (ECF
No. 1).

     Menges makes this motion on the grounds that forcing him to
register as a sex offender for his 1994 conviction for having consensual
gay sex—a so-called “Crime Against Nature, Idaho Code § 18-660—is
unconstitutional, as set out in his brief.


Date: December 29, 2020        Respectfully submitted,

                               /s/ Matthew Strugar
                               Matthew Strugar
                               (pro hac vice)
                               Law Office of Matthew Strugar
                               3435 Wilshire Blvd., Suite 2910
                               Los Angeles, CA 90010
                               T: (323) 696-2299
                               matthew@matthewstrugar.com



                                       1
Case 9:20-cv-00178-DLC Document 9 Filed 12/29/20 Page 3 of 3



                     Elizabeth K. Ehret
                     Attorney at Law
                     3800 O’Leary St., #104
                     Missoula, MT 59808
                     T: (732) 312-7400
                     elizabeth.k.ehret@gmail.com

                     Attorneys for Plaintiff




                             2
